Citation Nr: 0826419	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to retroactive service connection for burial 
benefits.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971, including service in Vietnam.  He died of 
Hodgkin's Disease in October 1983.  The appellant is the son 
of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the appellant's claim.


FINDINGS OF FACT

The appellant did not pay the veteran's funeral expenses and 
is not the administrator of the estate of any individual who 
did pay the funeral expenses.


CONCLUSIONS OF LAW

The appellant is not entitled to retroactive burial benefits 
as a matter of law.  38 C.F.R. §§  3.816, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in October 1983.  The funeral home submitted 
an application for burial benefits in October 1983.  A form 
from the funeral home shows that expenses totaled $2,512.  
The funeral expense agreement shows that three individuals 
agreed to finance the funeral, but the appellant was not one 
of those individuals.  In October 1984, VA advised the 
veteran's mother that VA was paying $504 for funeral 
expenses.

With respect to claims for retroactive benefits based on 
service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, such as have been brought 
here by the veteran, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816 (2007).  See Nehmer v. 
United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 
1989); Nehmer v. United States Veterans Admin., 32 F Supp 2d 
1175 (N.D. Cal 1999); Nehmer et al v. Veterans Admin. of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002).  This line of cases creates a limited exception to the 
general statutory provisions governing retroactive benefits. 

In November 1989, a claim from one of the veteran's children 
for educational benefits was denied as Hodgkin's Disease was 
not service-connected.  In December 2004, the veteran's case 
was reviewed and service connection for Hodgkin's Disease as 
the cause of the veteran's death was granted.  In so doing, 
the RO determined that the holding in Nehmer applied to the 
claims of the appellant and the appellant's siblings.

The RO has considered the veteran a Nehmer class member and 
has adjudicated the claim for service connection for the 
cause of his death accordingly.  In pertinent part, a Nehmer 
class member is defined as a Vietnam veteran who has a 
covered herbicide disease.  § 3.816(b)(1)(i) (2007).  The 
term covered herbicide diseases includes Hodgkin's Disease.  
38 C.F.R. § 3.816(b)(2)(i) (2007).  This regulation applies 
to claims for disability compensation for the covered 
herbicide disease that were either pending before VA on May 
3, 1989, or were received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease.  
38 C.F.R. § 3.816(c) (2007).

38 C.F.R. § 6.101 (a)(1) (2007) provides in pertinent part 
that claims for VA burial benefits may be executed by (1) the 
funeral director if the entire bill or any balance is unpaid, 
(2) by the individual whose personal funds were used to pay 
the burial, funeral and transportation expenses, or (3) the 
executor or administrator of the veteran's estate or the 
estate of the person who paid the expenses of the veteran's 
burial.  While additional burial benefits may be 
retroactively available under 38 C.F.R. § 3.816, they would 
be due to the three individuals who paid the funeral expenses 
in 1983.  Since the appellant did not pay any of the 
veteran's burial expenses and there is no evidence that he is 
the executor of the estate or estates of those who did, it 
follows that, as a matter of law, he is not entitled to any 
of the retroactive burial benefits which may be due in this 
claim.

The Board acknowledges the meritorious service of the 
veteran.  However, as a matter of law the appellant is not 
entitled to burial benefits and his appeal is denied on the 
basis of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, as the law is 
determinative, duty to notify and assist provisions are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002). 


ORDER

The appeal for retroactive burial benefits is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


